|N THE UNITED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

MARK M. THOMPSON

P|aintiff, :
v. : 3:17-CV-40
' (JUDGE MAR|AN|)
BR|DON-AMER|CAN CORPORAT|ON

Defendant.

7 QBDE
AND NOW, TH|S V €AY OF MARCH, 2019, upon de novo review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 56), for the reasons
set forth in the accompanying memorandum opinion, |T |S HEREBY ORDERED THAT:
1. The R&R (Doc. 56) is ADOPTED for the reasons stated therein as well as those set
forth in this Court’s memorandum opinion,
2. P|aintist Objections (Docs. 57, 58) are OVERRULED for the reasons set forth in the
accompanying memorandum opinion.
3. Defendant Bridon-American Corporation’s Motion for Summary Judgment (Doc. 38) is
GRANTED.
4. Judgment is hereby entered |N FAVOR of Defendant Bridon-American Corporation
and AGA|NST P|aintiff Mark M. Thompson.

 
 
  

5. The Cierk of the Court is directed to CLOSE the .

 

/ vLL N/i!@'£//
Robert I§. Mari§m/
United States District Judge

